PER CURIAM:
*455Denied. Relator does not identify an illegal term in his sentence and therefore his filing is properly construed as an application for post-conviction relief. See State v. Parker , 98-0256 (La. 5/8/98), 711 So.2d 694. The application was not timely filed in the district court, and relator fails to carry his burden to show that an exception applies. La.C.Cr.P. art. 930.8 ; State ex rel. Glover v. State , 93-2330 (La. 9/5/95), 660 So.2d 1189. In addition, it is repetitive. La.C.Cr.P. art. 930.4. Moreover, relator previously exhausted his right to state collateral review and does not carry his burden of showing any exception applies here. See State ex rel. Moore v. State , 15-0024 (La. 10/30/15), 178 So.3d 560.